Exhibit 10.6
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     AMENDMENT (“Amendment”) made to the Employment Agreement dated as of the
Effective Date (the “Employment Agreement”), by and between Wyndham Worldwide
Corporation, a Delaware corporation (the “Company”), and Geoff Ballotti (the
“Executive”). Except as provided herein all terms and conditions set forth in
the Employment Agreement shall remain in full force and effect.
     WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement; and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement in a manner intended to address Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).
     NOW, THEREFORE, effective as of December 31, 2008, the Employment Agreement
is hereby amended as follows:
     1. Section III(b) is hereby amended by adding the following sentence to the
end thereof:
“The Incentive Compensation Award shall be paid to the Executive at such time as
shall be determined by the Committee, but in no event later than the last day of
the calendar year following the calendar year with respect to which the
performance targets relate.”
     2. Section IV of the Employment Agreement is hereby amended by adding the
following sentence to the end thereof:
“The Company shall reimburse all taxable business expenses to the Executive on
or before the last day of the Executive’s taxable year following the taxable
year in which the expenses are incurred.”
     3. The penultimate sentence of Section V of the Employment Agreement is
hereby amended in its entirety as follows:
“The Company’s obligation to make payments to the Executive under this Agreement
shall cease as of such date of termination, except for Base Salary and any
Incentive Compensation Awards earned but unpaid as of the date of such
termination, which shall be paid in accordance with the terms set forth in
Section III(a) and in accordance with the terms of any applicable plan,
respectively.”





--------------------------------------------------------------------------------



 



     4. The first sentence of Section VI(c)(ii) of the Employment Agreement is
hereby amended in its entirety as follows:
“(ii) ‘Constructive Discharge’ means: (i) any material breach by the Company of
the terms of this Agreement; (ii) any material diminution in the Executive’s
Base Salary; or (iii) a material diminution in the Executive’s authority, duties
or responsibilities.”
     5. Section VI(d) of the Employment Agreement is hereby amended in its
entirety as follows:
“(d) Conditions to Payment and Acceleration. In the event of a termination under
this Section VI, Base Salary earned but unpaid as of the date of such
termination shall be paid in accordance with Section III(a), and any Incentive
Compensation Awards earned but unpaid as of the date of such termination shall
be paid in accordance with the terms of any applicable plan. All payments due to
the Executive under the first sentence of Section VI(a) shall be made to the
Executive in a lump sum no later than the 60th day following the date of
termination; provided, however, that such payment shall be subject to, and
contingent upon, the execution by the Executive (or his beneficiary or estate)
of a release of claims against the Company and its affiliates in such reasonable
form determined by the Company in its sole discretion. The payments due to the
Executive under this Section VI shall be in lieu of any other severance benefits
otherwise payable to the Executive under any severance plan of the Company or
its affiliates.”
     6. The following new Section XIX is hereby added to the Employment
Agreement:
“Section XIX
SECTION 409A OF THE CODE
(a) Section 409A. Although the Company does not guarantee to the Executive any
particular tax treatment relating to the payments and benefits under this
Agreement, it is intended that such payments and benefits be exempt from, or
comply with, Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively, “Code Section 409A”) and this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Code Section 409A.
(b) Separation From Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits subject to Code Section 409A upon or following a
termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes

2



--------------------------------------------------------------------------------



 



of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
(c) Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.
(d) Specified Employee. If the Executive is deemed on the date of termination of
employment to be a “specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then:
     (i) With regard to any payment, the providing of any benefit or any
distribution of equity that constitutes “deferred compensation” subject to Code
Section 409A, payable upon separation from service, such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of the Executive’s death; and
     (ii) On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of death,
(x) all payments delayed pursuant to this Section XIX shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal dates specified for them herein and (y) all distributions of equity
delayed pursuant to this Section XIX shall be made to the Executive.”
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Amendment to be
executed this 31st day of December 2008.

                  EXECUTIVE    
 
                /s/ Geoff Ballotti                   Geoff Ballotti    
 
                WYNDHAM WORLDWIDE CORPORATION    
 
           
 
  By:   /s/ Mary R. Falvey
 
Mary R. Falvey, Executive Vice President    

4